M.E. Reynolds sued F.P. Johnson, Ada L. Blocher and W.N. Goble to quiet title to lots 35 and 36 of block 22 in Walnut Grove addition to Oklahoma City.
Reynolds claimed title through a tax resale deed recorded January 26, 1920, and a quitclaim deed from Jesse R. Ball, the record owner of the land at the time of the *Page 528 
tax resale, which was recorded September 24, 1929.
The defendants Blocher and Goble claimed through a quitclaim deed from Jesse Ball dated February 25, 1925, recorded March 31, 1930.
There is substantial evidence that when Reynolds took the quitclaim from Ball in 1929, he did not know that Ball had given a quitclaim in 1925, under which Blocher claims. Reynolds' quitclaim was recorded before that to Blocher. There is evidence that when Reynolds received the deed from Ball, he partially fenced the land.
As the trial judge found generally for the plaintiff, and there is substantial evidence to support his findings, the judgment of the trial court in favor of the plaintiff Reynolds will be affirmed.
The Supreme Court acknowledges the old of Attorneys Philip Kates, C.H. Jameson, and Marvin C. Johnson in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Kates and approved by Mr. Jameson and Mr. Johnson, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration by a majority of the court, this opinion was adopted.
McNEILL, C. J., and RILEY, BUSBY, PHELPS, and GIBSON, JJ., concur: